Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 02/05/2022 has been entered.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 31 - 33, 35, 37 - 38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Machine translation of DE19502231A1(DE’231).
Regarding claim 31, DE’231 discloses an effect pigment having a dark body color based on a platelet shaped substrate which is coated with one or more layers, wherein the outermost layer contains titanium oxide and carbon black ([0011]). 
The average size of the carbon black particles used is preferably less than 1000 nm. Very small particles with an average particle size below 100 nm and especially below 50 nm are preferred. The average particle size of carbon black is 10-30 nm ([0024]).
The amount of carbon black used is preferably not more than 50% by weight, in particular less than 20% by weight, and above all is between 0.05-8.0% by weight and very particularly between 0.5-3.0% by weight, based on the mass of uncoated platelet-shaped substrate (1), i.e., based on its mass, before a possible after coating ([0025]).
The various claimed effect pigments are based on lamellar substrates which are preferably selected from the group of natural or synthetic mica, other phyllosilicates such as talc, kaolin or sericite or glass flakes ([0014]).
The platelet substrates may be coated with one or more layers each consisting of one or more selected from the group consisting of: titanium oxide, tin oxide, zirconium oxide, zinc oxide, iron oxide, chromium oxide, aluminum oxide, cobalt oxide, nickel oxide and metal oxides and/or oxide hydrates selected from the corresponding oxide hydrates ([0016-0017]).
The layer thickness of the coating applied mechanically-chemically to the optionally precoated lamellar substrate is preferably less than 1000 nm and in particular not more than 500 nm ([0028]), which is read on the claimed optical layer with carbon black particles embedded in the metal oxide such as titanium oxide. The reference discloses "overlapping" or “encompassing” ranges( optical layer corresponding thickness) , and overlapping “encompassing” ranges have been held to establish prima facie obviousness (MPEP 2144.05).
Regarding claim 32, It is noted that claims are product-by-process claims. Eventhough product-by- process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 77F.2d 695, 698,227 USPQ 964,966 (Fed. Cir. 1985) (citations omitted). The coating methods described in these references are wet chemical coating methods, but other methods such as vapor deposition (CVD methods) can also be used ([0018])
Regarding claims 33 and 35, DE’231 discloses that the platelet substrates may be coated with one or more layers each consisting of one or more selected from the group consisting of: titanium oxide, tin oxide, zirconium oxide, zinc oxide, iron oxide, chromium oxide, aluminum oxide, cobalt oxide, nickel oxide and metal oxides and/or oxide hydrates selected from the corresponding oxide hydrates ([0016-0017]).
Regarding claim 37, DE’231 discloses that the amount of carbon black used is preferably not more than 50% by weight, in particular less than 20% by weight, and above all is between 0.05-8.0% by weight and very particularly between 0.5-3.0% by weight, based on the mass of uncoated platelet-shaped substrate (1), i.e., based on its mass, before a possible after coating ([0025]).
Regarding claim 38, DE’231 discloses that the layer thickness of the coating applied mechanically-chemically to the optionally precoated lamellar substrate is preferably less than 1000 nm and in particular not more than 500 nm ([0028]). It  is known that the thickness of the coating is related to the amount of the coating material. Thus, the teaching is read on the claim 37. The rationale to modify or combine the prior art does not have to be expressly stated in the prior art; the rationale may be expressly or impliedly contained in the prior art or it may be reasoned from knowledge generally available to one of ordinary skill in the art, established scientific principles, or legal precedent established by prior case law. In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988); In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992); see also In re Kotzab, 217F.3d 1365, 1370, 55 USPQ2d 1313, 1317 (Fed. Cir. 2000) (setting forth test for implicit teachings); In re Eli Lilly & Co., 902 F.2d 943, 14 USPQ2d 1741 (Fed. Cir. 1990) The mass of layer comprising both the metal oxide matrix and the incorporated pigment component preferably varies from 10-300% by weight, and more preferably from 15-200% by weight, based on the mass of uncoated or precoated lamellar substrate. The platelet-shaped substrate is provided with the inclusion layer, the metal oxide matrix of which is preferably based on titanium dioxide, but can also contain one or more other metal oxides or oxide hydrates, which are preferably selected from the following group of metal oxides or oxide hydrates, which are composed of tin oxide, zirconium oxide, zinc oxide, iron oxide, chromium oxide, aluminum oxide, cobalt oxide, nickel oxide and the corresponding oxide hydrates. ([0068-0070].
Claim(s) 34, 36 and 39-40 is/are rejected under 35 U.S.C. 103 as being unpatentable over machine translation of DE19502231A1(DE’231) as applied to claim 33, 35 above, and further in view of US US6508876B1(US’876).
Regarding 34 and 36, DE’231 discloses an effect pigment having a dark body color based on a platelet shaped substrate which is coated with one or more layers, wherein the outermost layer contains titanium oxide and carbon black set forth above.
But it is silent about the layer structure as applicant set forth in claims 34 and 36.
US’876 discloses a colored interference pigment having a platelet-shaped layer as substrate, a coating of at least one metal oxide layer and, optionally, a further layer, at least two layers comprising or consisting of colorants having not only a high hiding power but also comparatively more optical effects (col. 1, lines 55-67; col.4, lines 10-15).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to make carbon black co-deposited with one or more of the intermediate layer or carbon black presented in a form of particles embedded within one or more of the plurality of layers motivated by the fact that US’876. Also drawn to pigment, discloses a colored interference pigment having a platelet-shaped layer as substrate, a coating of at least one metal oxide layer and, optionally, a further layer, at least two layers comprising or consisting of colorants (carbon black) having not only a high hiding power but also comparatively more optical effects (col. 1, lines 55-67; col.4, lines 10-15).
Regarding claim 39, DE’231 discloses that amount of carbon black used is preferably not more than 50% by weight, in particular less than 20% by weight, and above all is between 0.05-8.0% by weight and very particularly between 0.5-3.0% by weight, based on the mass of uncoated platelet-shaped substrate (1), i.e., based on its mass, before a possible after coating ([0025]).
Regarding claim 40, DE’231 discloses that the layer thickness of the coating applied mechanically-chemically to the optionally precoated lamellar substrate is preferably less than 1000 nm and in particular not more than 500 nm ([0028]). It  is known that the thickness of the coating is related to the amount of the coating material. Thus, the teaching is read on the claim 37. The rationale to modify or combine the prior art does not have to be expressly stated in the prior art; the rationale may be expressly or impliedly contained in the prior art or it may be reasoned from knowledge generally available to one of ordinary skill in the art, established scientific principles, or legal precedent established by prior case law. In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988); In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992); see also In re Kotzab, 217 F.3d 1365, 1370, 55 USPQ2d 1313, 1317 (Fed. Cir. 2000) (setting forth test for implicit teachings); In re Eli Lilly & Co., 902 F.2d 943, 14 USPQ2d 1741 (Fed. Cir. 1990), The mass of layer comprising both the metal oxide matrix and the incorporated pigment component preferably varies from 10-300% by weight, and more preferably from 15-200% by weight, based on the mass of uncoated or precoated lamellar substrate. The platelet-shaped substrate is provided with the inclusion layer, the metal oxide matrix of which is preferably based on titanium dioxide, but can also contain one or more other metal oxides or oxide hydrates, which are preferably selected from the following group of metal oxides or oxide hydrates, which are composed of tin oxide, zirconium oxide, zinc oxide, iron oxide, chromium oxide, aluminum oxide, cobalt oxide, nickel oxide and the corresponding oxide hydrates. ([0068-0070].
Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHUANGYI ABU ALI whose telephone number is (571)272-6453. The examiner can normally be reached Monday - Friday, 8:00 am- 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan Ripa can be reached on (571)270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHUANGYI ABU ALI/      Primary Examiner, Art Unit 1731